Title: General Orders, 23 August 1782
From: Washington, George
To: 


                  
                     
                        Head Quarters Newburgh Friday Augst 23d 1782
                     Parole  Rhode Island
                     C. Signs  Providence
                  Newport
                  The Army being now to assemble and take the field in the immediate presence of their general, He announces his resolution that perfect dicipline shall be observed, as well on parade, in the duties of the Camp and service of the guards, as in the general oeconomy and order of the Line.
                  The General expects the same unabating ardor and attention will be seen in perfecting the troops in their exercise and Manovres which have already been productive of such astonishing effects—relying on the ability, experience and zeal of his officers, the patience docility and fortitude of the soldiers, he promises himself the good conduct of this army will hereafter be cited as a pattern of imitation for Military men, and that their past services and atchevements are but a presage of a richer harvest of glory in prospect—under such auspicious circumstances he contemplates with infinite pleasure the moment which shall again unite our standards with those of our generous and gallant Allies in the face of the common enemy—that happy moment he flatters himself is not far distant.
                  The General courtmartial of which Col. Putnam is president is dissolved.
                  For fatigue tomorrow 8th Massa. Regt.
               